Case 1:20-mc-00212-AJN Document 5-19 Filed 05/21/20 Page 1 of 3




         EXHIBIT 19
5/19/2020                                       Entity
                   Case 1:20-mc-00212-AJN Document 5-19Information
                                                             Filed 05/21/20 Page 2 of 3




  NYS Department of State

  Division of Corporations


  Entity Information

  The information contained in this database is current through May 18, 2020.

                          Selected Entity Name: RIO TINTO AMERICA HOLDINGS INC.
                                          Selected Entity Status Information
                          Current Entity Name: RIO TINTO AMERICA HOLDINGS INC.
                                 DOS ID #:        1363157
                         Initial DOS Filing Date: JUNE 22, 1989
                                  County:         NEW YORK
                               Jurisdiction:      DELAWARE
                               Entity Type:       FOREIGN BUSINESS CORPORATION
                          Current Entity Status: ACTIVE

                                     Selected Entity Address Information
            DOS Process (Address to which DOS will mail process if accepted on behalf of the entity)
            C/O CORPORATION SERVICE COMPANY
            80 STATE STREET
            ALBANY, NEW YORK, 12207-2543
                                          Chief Executive Officer
            PAUL HEDLEY
            4700 DAYBREAK PKWY
            SOUTH JORDAN, UTAH, 84009
                                         Principal Executive Office
            RIO TINTO AMERICA HOLDINGS INC.
            4700 DAYBREAK PKWY
            SOUTH JORDAN, UTAH, 84009
                                              Registered Agent
            CORPORATION SERVICE COMPANY
            80 STATE STREET
            ALBANY, NEW YORK, 12207-2543



https://appext20.dos.ny.gov/corp_public/CORPSEARCH.ENTITY_INFORMATION?p_token=110B60976EB21FB6FF6133A89C813C46DB814CA2768…   1/2
5/19/2020          Case 1:20-mc-00212-AJN Document          Entity
                                                               5-19Information
                                                                         Filed 05/21/20 Page 3 of 3
                               This office does not record information regarding the
                                  names and addresses of officers, shareholders or
                                directors of nonprofessional corporations except the
                                chief executive officer, if provided, which would be
                             listed above. Professional corporations must include the
                             name(s) and address(es) of the initial officers, directors,
                                     and shareholders in the initial certificate of
                             incorporation, however this information is not recorded
                                    and only available by viewing the certificate.

                                                    *Stock Information

                               # of Shares        Type of Stock       $ Value per Share
                                             No Information Available

                          *Stock information is applicable to domestic business corporations.

                                                       Name History

                         Filing Date    Name Type                 Entity Name
                        JUL 30, 1997    Actual         RIO TINTO AMERICA HOLDINGS INC.
                        OCT 03, 1996    Actual         RTZ AMERICA HOLDINGS INC.
                        SEP 04, 1990    Actual         RTZ AMERICA INC.
                        JUN 22, 1989    Actual         MINERAL INVESTMENTS INC.

    A Fictitious name must be used when the Actual name of a foreign entity is unavailable for use in New York
     State. The entity must use the fictitious name when conducting its activities or business in New York State.

                     NOTE: New York State does not issue organizational identification numbers.

                                               Search Results New Search

            Services/Programs | Privacy Policy | Accessibility Policy | Disclaimer | Return to DOS
                                            Homepage | Contact Us




https://appext20.dos.ny.gov/corp_public/CORPSEARCH.ENTITY_INFORMATION?p_token=110B60976EB21FB6FF6133A89C813C46DB814CA2768…   2/2
